1    MARY ELLMANN TANG (SBN 154340)
     PATRICIA H. LYON (SBN 126761)
2    KEVIN E. FUSCH (SBN 255877)
     FRENCH LYON TANG
3    A Professional Corporation
     1550 Parkside Dr., Suite 250
4    Walnut Creek, CA 94596
     Telephone: (925) 678-1876
5
     Attorneys for Secured Creditor
6    BANK OF THE WEST
7
                             UNITED STATES BANKRUPTCY COURT
8
                             NORTHERN DISTRICT OF CALIFORNIA
9
                                       SANTA ROSA DIVISION
10
11    In Re:                                           Case No. 20-10616-CN-11
                                                       Chapter 11
12    TYLER LEASE MEIGGS,
                                                       DECLARATION IN SUPPORT OF
13                                                     OBJECTION
            Debtor.
14
                                                       Confirmation Hearing
15                                                     Date: October 1, 2021
                                                       Time: 11:00 am
16    ______________________________/                  via Tele/Videoconference
                                                       www.canb.uscourts.gov/calendars
17
18          I, AIMEE NANON, declare as follows:
19          1.   I am a Bankruptcy Supervisor with Bank of the West, the Bank herein.
20          2.   In my capacity as Bankruptcy Supervisor, I am one of the custodians of the
21   books, records and files of Bank as those books, records and files pertain to the account
22   described herein. I have personally worked on said books, records and files, and as to the
23   following facts, I know them to be true of my own knowledge, or have gained knowledge of
24   them from the business records of Bank, maintained in the ordinary course of business. If
25   called upon to testify in this action as to the matters set forth in this Declaration, I could and
26   would competently testify thereto.
27      3. The Bank incorporates its Declaration in Support of Motion for Relief from Stay
28   filed as Docket #44 on February 3, 2021 which describes the vehicle purchase contract

Case: 20-10616        Doc# 98-1      Filed: 08/19/211 Entered: 08/19/21 14:33:16            Page 1 of
     DECLARATION                                 3
1    (Agreement”) of the 2011 Ford F150 (“Truck”), the Bank’s perfection of its security interest

2    in the Truck, and the Bank’s valuation of a vehicle similar to the Truck which was

3    $24,350.00. The Debtor’s amended schedules state the value of the Truck is $15,000

4    (Docket #26).

5       4. Prepetition, the Bank engaged repossession agents to recover the Truck beginning in

6    December 2019. After over ten months of multiple unsuccessful attempts to repossess the

7    Truck, the Bank’s agents were informed by an associate of the Debtor that the Debtor had

8    sold the Truck to a third party for cash.

9       5. The insurance the Bank received from the Debtor post-petition regarding the Truck

10   is an application not a policy, is incomplete, protects the interest of third party Samuel

11   Sanchez Arias only, specifically excludes the Debtor as a driver, does not indicate who the

12   owner of the Truck is, and fails to list the Bank as the loss payee.

13      6. Due to the Debtor’s default, the Bank filed a motion for relief from stay which was

14   settled with an adequate protection order (“APO”). The Debtor defaulted on the APO and

15   the Bank received relief from stay as to the Truck on March 31, 2021.

16      7. The Debtor remains in default under the Agreement. The Agreement matured on

17   March 14, 2021.

18      8. Since the case was filed, the Bank has received the following payments:

19          Amount                          Date Received

20          $1,297.17                       5/7/21

21          $1,297.17                       7/16/21

22          $1,297.17                       8/2/21

23      9. There is now due, owing and unpaid on the Agreement the sum of $9,749.39 as of

24   August 13, 2021, which includes post-petition attorney’s fees and costs incurred to date,

25   with interest, late charges, and attorney’s fees accruing.

26      10. After obtaining relief from stay as to the Truck on March 31, 2021, the Bank re-

27   engaged repossession agents to recover the Truck starting in mid-April, 2021. The

28   repossession agents reported to the Bank that they searched for the Truck multiple times at

Case: 20-10616       Doc# 98-1      Filed: 08/19/212 Entered: 08/19/21 14:33:16           Page 2 of
     DECLARATION                                3
1    the Monte Rio address of the third party listed in the insurance documents, as well as at

2    addresses thought to be the Debtor’s in Cazadero and Guerneville, but they could not locate

3    the Truck.

4           I declare under penalty of perjury under the laws of the United States that the

5    foregoing is true and correct.

6                                   19 day of August 2021, at San Ramon, California.
                      Executed this ___

7
8                                     ___________________________
                                            AIMEE NANON
9
10
11
12

13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28

Case: 20-10616       Doc# 98-1        Filed: 08/19/213 Entered: 08/19/21 14:33:16       Page 3 of
     DECLARATION                                  3
